121 S.E.2d 558 (1961)
255 N.C. 347
STATE
v.
Roland E. BEAM.
No. 78.
Supreme Court of North Carolina.
September 20, 1961.
*559 Atty. Gen. T. W. Bruton, for the State.
Charles L. Abernethy, Jr., New Bern, for appellant.
DENNY, Justice.
We have carefully examined the defendant's exceptions and assignments of error and in our opinion no prejudicial error was committed in the trial below that would justify a new trial.
It will be noted, however, that the jury did not make a specific finding that the defendant was a male person over eighteen years of age. Even so, the defendant does not claim to have been under eighteen years of age on 22 December 1960, nor did he except to and assign as error the failure of the jury to make a specific finding with respect to his age. However, in a criminal action, an appeal itself is an exception to the judgment and presents the question whether or not the verdict is sufficient to support the judgment. State v. Barham, 251 N.C. 207, 110 S.E.2d 894; State v. Ayscue, 240 N.C. 196, 81 S.E.2d 403; State v. Sloan, 238 N.C. 672, 78 S.E.2d 738.
This Court has repeatedly held that in a bill of indictment charging an assault with intent to commit rape, the lesser offense of assault and battery may be found to have been committed, and it is not necessary for the indictment to allege that the defendant, at the time he committed the assault, was over the age of eighteen years. State v. Smith, 157 N.C. 578, 72 S.E. 853; State v. Jones, 181 N.C. 546, 106 S.E. 817.
Walker, J., in speaking for the Court in State v. Smith, supra [157 N.C. 578, 72 S.E. 854], said:
"Discarding all superfluities and rejecting nice distinctions and subtle refinements, and stripping these statutes to the bone, even to the marrow, the real intention of the Legislature is laid perfectly bare, and its meaning becomes apparent. It all, therefore, results in this, that a man who is indicted for an assault with intent to ravish, and is convicted of a simple assault and battery upon a woman, without the alleged intent, he being over the age of eighteen years, can be punished at the discretion of the court, without any allegation in the bill as to his age, and cannot shield himself behind the statute conferring jurisdiction on a magistrate of simple assault, nor limit the punishment, under the first proviso of Revisal, § 3620 (now G.S. § 14-33), to a fine of $50 or imprisonment for thirty days, upon conviction in the Superior Court, where, by the statute, it has acquired jurisdiction. * * * The third proviso (with respect to an assault on a female by a man over 18 years of age) was not intended to create a separate and distinct offense in law, to be known as an assault and battery by a man, or boy over 18 years old, upon a woman; but it merely excepted that case from the operation of the first proviso, by which the punishment for a simple assault was limited to a fine of $50 or imprisonment for 30 days. It related solely to the degree of punishment for an assault committed *560 upon a woman by a man, or by a boy over 18 years of age. (Emphasis added.) * * *
"It must be observed that the language of the statute is that, if the indictment is for rape, or any felony whatsoever, `and the crime charged shall include an assault against the person,' the jury `may find a verdict against the defendant for assault.' It does not describe the kind of assault, but refers to an assault generally and without regard to its degree of punishment under the law. If the assault is of that kind, which, if committed with intent to ravish or to commit any other felony, would subject him to punishment for the offense so charged, if convicted of the same, then, subject to the rule already stated, he can be punished at the discretion of the court, if convicted of the assault only."
In the case of State v. Jones, supra [181 N.C. 546, 106 S.E. 817], the decision of the Court is succinctly stated in the second headnote as follows: "It is not necessary for the defendant's age to be stated in the bill of indictment to convict him for an assault on a female, etc., when the proof clearly showed that he was over eighteen at the time of the alleged assault, and on the trial no question was made as to that fact."
The reason the jury returned a verdict of guilty of simple assault on a female in this case, instead of "guilty of an assault on a female," is clearly apparent when the verdict is considered in light of the court's charge. The court in substance charged the jury that if the State had satisfied it beyond a reasonable doubt that the defendant committed an assault on Gertrude Fenner, a female, without intent to commit rape, "it would be your duty to return a verdict of guilty of simple assault on a female." The court was simply emphasizing the difference between an assault on a female with intent to commit rape, and an assault on a female without such intent.
It appears from the evidence in the record on this appeal that no effort was made by the court, the prosecuting attorney or counsel for the defendant in the trial below, to establish the age of the defendant. But, it clearly appears from the defendant's own evidence in the trial, that he was over eighteen years of age at the time he committed the alleged assault, unless we take the untenable position that the defendant may have joined the Marine Corps when he was less than six years of age. He testified at the trial in April 1961 that he was married, and had been a member of the Marine Corps for twelve years, and had an adopted son who is fourteen years of age.
There is a presumption that a male person charged with an assault with intent to commit rape is over eighteen years of age. If the defendant so charged is under eighteen years of age, such fact is relevant only on the question of punishment and is a matter of defense, State v. Lewis, 224 N.C. 774, 32 S.E.2d 334, and the burden of establishing this defense is on the defendant. State v. Morgan, 225 N.C. 549, 35 S.E.2d 621; State v. Herring, 226 N.C. 213, 37 S.E.2d 319.
On the authorities cited herein and the case of State v. Courtney, 248 N.C. 447, 103 S.E.2d 861, in which Justice Bobbitt assembled and discussed the authorities bearing on this question, we hold that in the trial below there is
No error.